As filed with the Securities and Exchange Commission on February 14, Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRICORD HURRICANE HOLDINGS, INC. (Name of small business issuer in its charter) Nevada 2950 26-1650042 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1201 E. 33rd St. Tulsa,
